DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 1/08/2021 have been entered. Claim 8 has been added. Claims 1-8 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (CN 102174463; provided in the IDS dated 6/05/2019) in view of Zhang et al. (Acta Societatis Botanicorum Poloniae (2016), 85(3): 3503), and Zhao et al. (Natural Product Communications (2010), 5(7), 1147-1158).
This rejection addresses the embodiment of any decrease in mogroside II and any point in time for claim 8.
This rejection over Duan refers to the human translation of the original Chinese patent document, and is appended with this Office Action.
Duan teaches methods of culturing Siraitia grosvenorii callus cells in suspension, the method comprising 1) inoculating and inducing Siraitia grosvenorii stem
calluses performing subculture on MS liquid medium added with 0.2mg/L 1-naphthaleneacetic acid (NAA), 0.2 mg/L 6-benzylamino adenine (6-BA), 2.5% sucrose 
Regarding claim 1, Duan does not teach methyl jasmonate. Regarding claim 1, Duan does not teach any species of yeast inducer. Regarding claims 2 and 3, Duan does not teach any particular concentration of yeast inducer and methyl jasmonate and days after initiation of culture when these compounds are added to the Siraitia grosvenorii suspension culture. Regarding claim 8, Duan is silent towards any reduction in mogroside II.
Zhang teaches methods of culturing Siraitia grosvenorii with either 50, 200, or 500 µm methyl jasmonate improves the accumulation of the mogroside precursors squalene and cucurbitadienol. (Abstract; Table 2; Materials and Methods at p3-4), reading in-part on the methyl jasmonate and its concentrations for claims 1-3. Zhang teaches that methyl jasmonate is a known and ubiquitous phytohormone in the plant Siraitia grosvenorii, which is used as a zero-calorie sweetener and as a household remedy for colds, sore throats, and lung congestion (1st paragraph of the Introduction on p1-2). Zhang teaches that bitter mogroside II is a biosynthetic precursor to sweet mogroside V, with mogroside II disappearing gradually as the fruit matures while the mogroside V content increases (paragraph starting “Isopentenyl diphosphate (IPP)…” on p2), reading on claim 8.
Zhao teaches that triterpenoid saponins, such as mogroside V, are one of the key active components of many medicinal plants (Abstract and the 1st two paragraphs under the Abstract), reading in-part on claims 1-3. Zhao teaches that fungal elicitors and methyl jasmonate would increase the expression of squalene synthase (SS) and squalene epoxidase (SE), when contacted to multiple representative species of plants and that SS transcription and activity positively correlate to the synthesizing quantity of triterpenoid saponins (Fig. 1 for a biosynthetic pathway diagram; p1148, 1st three paragraphs under subheading “Functions and coding genes of the key enzymes involved in triterpenoid saponin biosynthesis”; p1152-1153, right column paragraph starting “(1) Factors inducing SS activity and SS expression…” and “(2) Factors inducing SE expression…”), reading in-part on claims 1-3.
Regarding claim 1, it would have been obvious before the invention was filed to add the methyl jasmonate of Zhang to the Siraitia grosvenorii culture methods of Duan. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Duan and Zhang are directed towards Siraitia grosvenorii. The Siraitia grosvenorii with either 50, 200, or 500 µm methyl jasmonate improves the accumulation of the mogroside precursors squalene and cucurbitadienol and mogroside II, and when considered with Zhang and Zhao as a whole would likely then improve mogroside V production in Duan’s methods.
Regarding claim 1, it would have been obvious before the invention was filed to then further add the fungal elicitor(s) (e.g. yeast inducer(s)) of Zhao to the Siraitia grosvenorii culture methods of Duan.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Zhao teaches that fungal elicitors and methyl jasmonate would increase the expression of squalene synthase (SS) and squalene epoxidase (SE), when contacted to multiple representative species of plants and that SS transcription and activity positively correlate to the synthesizing quantity of triterpenoid saponins The skilled artisan would have been motivated to do so because Zhang teaches that mogroside V is the main active ingredient in Siraitia grosvenorii, which is used as a zero-calorie sweetener and as a household remedy for colds, sore throats, and lung congestion, that mogroside V is the primary active ingredient, and that mogroside II is a precursor to mogroside V, and so Zhang and Zhao as a whole suggest would likely then improve mogroside V production in Liu’s methods.
Regarding claims 2 and 3, it would have been obvious to try and optimize the concentration and timing of contact of the fungal elicitor(s) of Zhao and the methyl jasmonate of Zhang in Duan’s methods to improve mogroside production. in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when 1) Zhang recognizes a need in this art to improve mogroside V production in Siraitia grosvenorii as this plant is known for its medicinal uses and as a zero calorie sweetener, 2) Zhang identifies methyl jasmonate as a known and predictable phytohormone/inducer of Siraitia grosvenorii that increases the mogroside precursor content and mogroside II content of Siraitia grosvenorii, 3) Zhao identifies fungal elicitors (e.g. yeast inducers) and methyl jasmonate as known and predictable phytohormone(s)/inducer(s) that would increase the expression of squalene synthase (SS) and squalene epoxidase (SE), when contacted to multiple representative species of plants and that SS transcription and activity positively correlate to the synthesizing quantity of triterpenoid saponins, and so 4) a person of ordinary skill in the art would have perused the known potential solutions to the timing of methyl jasmonate application and the timing and concentrations of fungal elicitors with a reasonable expectation of success in view of Zhang and Zhao to Siraitia grosvenorii in Duan’s methods absent any showing to the contrary.
Regarding claim 8, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, any reduction of synthesis or secretion of mogroside II as claimed has been fully considered but not afforded any patentable weight as this statement amounts to the intended outcome of the positively recited and generic steps of claim 1. Furthermore, Zhang teaches that bitter mogroside II is a biosynthetic precursor to sweet mogroside V, with mogroside II disappearing gradually while the mogroside V content increases and thus providing a reasonable expectation of success that any increase in mogroside V production in vitro would be accompanied by a concurrent reduction in mogroside II.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Duan, Zhang, and Zhao as applied to claim 1 above, and further in view of Paud et al. (Chapter 2 in Experimental Methods In Modern Biotechnology (Jan. 2016), 2, 9-15).
The teachings of Duan, Zhang, and Zhao are relied upon as set forth above. The teachings of Duan towards MS semi-solid medium as cited above reads in part on the concentrations of sucrose, 6-benzylamino adenine, naphthaleneacetic acid, and agar concentrations of claim 4. Duan as cited above reads on an embodiment of pH range of claim 4. Duan as cited above reads on an embodiment of the subculturing of claim 5. 
Regarding claim 4, Duan does not teach 100 mg/ml inositol. Regarding claim 4, Duan does not teach the claimed concentrations of sucrose, 6-benzylamino adenine, and naphthaleneacetic acid in a single embodiment. Regarding claim 4, Duan does not teach the claimed agar concentration.
Paud teaches methods of preparing solid and liquid media for plant culture (Abstract). Paud teaches preparing either solid or liquid MS medium and further adding 100 mg/L myo-inositol (Table 2; also subheading 2.3), reading on claim 4. 
Regarding the inositol of claim 4, it would have been obvious before the invention was filed to add the myo-inositol of Paud to Duan’s MS culture medium.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Paud and Duan are directed towards plant culture media and MS liquid media. The skilled artisan would have been motivated to do so because Paud teaches myo-inositol as a requisite/essential additive to MS culture media for plant culture, and so the addition would likely improve the MS liquid culture media of Duan as an essential additive.
Regarding the concentrations of sucrose, 6-benzylamino adenine, and naphthaleneacetic acid, and agar of claim 4, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See M.P.E.P. § 2144.05 and Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, Duan expressly prima facie obvious absent any showing of criticality to the contrary. Similarly, the 4.0 mg/L agar concentration of Duan as compared to the claimed 4.6 mg/L agar concentration close enough to the claimed concentrations to render the claim prima facie obvious absent any showing of criticality to the contrary.
Regarding the “that grow vigourously, and that have loose texture and a stable and uniform state” of claim 4, generally claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, this statement has been fully considered but afforded no patentable weight at this time as this statement amounts to the intended outcome of the positively recited steps of claim 4, which are rendered prima facie obvious by the combination of Duan, Zhang, Zhao, and Paud for the reasons given above. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Duan, Zhang, Zhao, and Paud as applied to claims 1 and 4 above, and further in view of Li et al. (WO 2015/168779).

Regarding claims 6 and 7, Duan, Zhang, Zhao, and Paud do not teach isolating mogroside V from Siraitia grosvenorii.
Li teaches methods of extracting and purifying mogroside V from Siraitia grosvenorii (Luo Han Guo) extract (Abstract), reading on claims 6 and 7. Li teaches that while the Luo Han Guo fruit itself is sweet tasting, there are too many additional flavors that would make the intact fruit suitable for widespread use as a sweetener (paragraph spanning p3-4), reading on claims 6 and 7. Li teaches water extracting fresh Luo Han Guo fruits followed chromatographic separation, recovery, purification over activated carbon, and then purification over silica gel to obtain mogroside V (p21-25; also Examples 1-3), reading on claims 6 and 7.
Regarding claims 6 and 7, It would have been obvious before the invention was made to further isolate the mogroside V from Duan’s culture methods according to the chromatographic methods of Li A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Duan and Li are directed towards Siraitia grosvenorii. The skilled artisan would have been motivated to do so because Zhang teaches that mogroside V is the main active ingredient in Siraitia grosvenorii, which is used as a zero-calorie sweetener, and Li teaches that the intact/whole fruit possesses too many additional flavors that would make the intact fruit suitable for widespread use as a sweetener; therefore, the further extraction of mogroside V from Duan’s Siraitia grosvenorii calli would improve Duan’s methods to yield mogroside V as a low calorie sweetener.
.

Response to Arguments
Applicant’s arguments on pages 4-9 have been fully considered, but not found persuasive of error for the reasons given below. Applicant summarizes the rejection of record on page 4 and the beginning of page 5 of the reply, with the specific arguments following therewith.
In response to applicant's arguments against the references individually on pages 5-7 of the reply, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Applicant’s arguments over Duan and Zhang individually do not consider what the combination of the references would suggest to a person of ordinary skill in the art. Particularly, Applicant’s allegations over Duan and newly added claim 8 are fully addressed with the modified grounds of rejection set forth above and necessitated by the amendment.
On pages 7-9 of the reply, 	Applicants rely on arguments traversing the above rejection over Duan in view of Zhang and Zhao for claims 1-3 and 8 to traverse this rejection over claims 4 and 5 further in view of Paud, and the rejection of claims 6 and 7 further in view of Paud and Li. Therefore, the response set forth above to arguments also applies to this rejection.
	
Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653